Dear Senator Kelly:
You inquire whether Mr. Carl Henry may simultaneously hold the position of member of the Natchitoches Parish School Board, a local elective office, while holding full-time employment with Northwestern University in the position of Director of Student Activities and Organizations.
The provisions of our state Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61 et seq., governs our response.
Therein, the prohibition contained within LSA-R.S. 42:63(D) prohibits an individual from holding a local elective office such as school board member while holding employment with Northwestern University, which is statutorily defined as employment with state government. LSA-R.S. 42:63(D) provides:
       D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under the parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
However, despite the prohibition quoted above, our conclusion is based upon an exemption contained in LSA-R.S. 42:66(B), which provides:
       Nothing in this part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
Mr. Henry advises that he is required to teach at least one three (3) hour course at the university. For this reason, we are of the opinion that he is "employed in a professional educational capacity". The exemption is applicable, and Mr. Henry may hold both positions concurrently.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Don Kelly Senator P.O. Box 756 Natchitoches, LA 71457
Date Received: September 16, 1994
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL